 In the Matter of THE'SHEVISN-III%ON COMPANYandINTERNATIONALWOODWORKERS OF AMERICA,LOCAL 7, AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. R-2620Investigation and Certification of Representatives:run-off election directed.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONAugust 30, 1941On July 12, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballot was conducted on August 7, 1941, underthe direction and supervision of the Regional Director for the Nine-teenthRegion (Seattle,Washington).On August 12, 1941, theRegional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballot orthe Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------------------------- 1131Votes cast for International Woodworkersof America, Local7.Affiliated with the Congress of Industrial Organizations_474Votes cast for Lumber and Sawmill Workers Union, Local2928 and 2940,Affiliatedwith the American Federation ofLabor--------------------------------------------------323Votes cast for neither--------------------------------------189Total challenged ballots------------------------------------10Total on eligibility list not voting--------------------------135On August 18, 1941, International Woodworkers of America, Local7, affiliated with the Congress of Industrial Organizations, and Lum-199 N.L R. B. 36835 N. L. R. B., No. 19101 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDber and Sawmill Workers Union, Locals 2928 and 2940, affiliatedwith the American Federation of Labor, filed formal requests for arun-off election to be conducted by the Board.Although neither ofthe competing labor organizations received a majority of the votescast, the results of the election show that a substantial majority ofemployees voting desire to bargain collectively with the Company.Accordingly, we shall direct a run-off election in which the eligibleemployees will be given an opportunity to decide whether they desireto be represented by International Woodworkers of America, Local7,affiliatedwith the Congress of Industrial Organizations, or byLumber and Sawmill Workers Union, Locals 2928 and 2940, affiliatedwith the American Federation of Labor for the purposes of collec-tive bargaining.SECOND DIRECTION OF ELECTIONBy virtue, of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Shevlin-Nixon Company, Bend, Oregon, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Second Direction ofElection, under the direction and supervision of the Regional Direc-tor for the Nineteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among the employees described inthe Direction of Election issued on July 12, 1941, but excluding thosewho have since quit or been discharged for cause, to determinewhether they desire to be represented by International Woodworkersof America, Local 7, affiliated with the Congress of Industrial Organ-izations, or by Lumber and Sawmill Workers Union, Locals 2928and 2940, affiliated with the American Federation of Labor, for thepurposes of collective bargaining.